Citation Nr: 1514132	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO. 10-07 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability, to include lumbar degenerative disc disease (DDD).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1969 to June 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

By letter dated in February 2014, the Veteran was notified that the Veterans Law Judge who had conducted the February 2011 hearing was no longer employed by the Board and afforded the opportunity to present testimony at an additional hearing. By response received in February 2014, the Veteran requested a Travel Board hearing. Subsequently, a March 2014 letter from the Veteran's representative indicated that the Veteran wished to withdraw his request for a Board hearing. Thus, the hearing request is deemed withdrawn. 38 C.F.R. § 20.702(e).

In accordance with the March 2014 Board remand, the Veteran was scheduled for a DRO hearing and notified thereof in September 2014 correspondence. Subsequently, in an October 2014 email the Veteran's representative indicated the Veteran no longer wanted a DRO hearing. Therefore, the DRO hearing request is also deemed withdrawn.

The Board remanded the issues on appeal for additional development in August 2012 and March 2014. While the requested development was substantially complied with, as explained in further detail below the medical opinion obtained did not sufficiently address specific evidence noted in the instructions. Therefore, the Board finds that there has not been substantial compliance with the examination instructions and therefore a remand is necessary. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As part of its March 2014 remand, and pursuant to a February 2013 request, the Board dismissed the issues of service connection for a bilateral lower extremity disorder, hypertension and a cerebrovascular accident, and entitlement to an increased rating for a right great toe fracture. As such, those issues are no longer on appeal.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Unfortunately, the matter must be again be remanded to ensure compliance with the Board's remand directives. Stegall, 11 Vet. App. 268 (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders"). In this regard, in the March 2014 remand directives the examiner was asked to comment on whether the Veteran's low back disability was caused or aggravated by the his right toe disability. The examiner was specifically asked to address the private treatment records from F.M., M.D. and the Veteran's lay statements, both of which indicate that the low back disability was either caused or aggravated by the altered gait resulting from his right foot injury. While the examiner adequately addressed all noted questions and evidence, these records are not mentioned in the opinion concerning secondary service connection and neither is the asserted link between the Veteran's altered gait and the development or aggravation of a low back disability. As it was requested that these records and theories be specifically addressed, the Board finds it must remand the claim for an addendum opinion. Id.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the examiner who provided the December 2012 VA spine examination, or another appropriate medical professional if the examiner is unavailable. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the reviewer should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the low back disability was caused by the service-connected right toe disability?

b) If the right toe disability did not cause the low back disability, is it at least as likely as not (a fifty percent probability or greater) that the low back disability was aggravated (permanently worsened beyond its natural progression) by the right toe disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of low back disability by the service-connected disability.

A detailed rationale for the opinion must be provided. The examiner must specifically address the Veteran's statements and records from F.M., M.D. which indicate that the Veteran's right toe disability has resulted in an altered gait, which either caused or aggravated the Veteran's current low back disability.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

2. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




